Citation Nr: 1432797	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  09-50 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a low back sprain.

2.  Entitlement to an initial compensable rating for a low back scar, the residual of a cyst removal.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for myofascial pain syndrome, initially claimed as temporomandibular joint (TMJ) syndrome.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 and April 2007.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in relevant part, granted his claim of entitlement to service connection for a low back sprain, assigning an initial 10 percent rating for this disability, and for a residual scar due to removal of a cyst from his low back, assigning an initial 0 percent (i.e., noncompensable) rating for this disability, both ratings retroactively effective from May 1, 2007, which is the first day following his discharge from service.  That July 2008 rating decision additionally denied entitlement to service connection for a right knee disorder and for myofascial pain syndrome, initially claimed as TMJ syndrome.  So his appeal partly concerns the denial of service connection for these additionally-claimed disabilities, but also for both an initial rating higher than 10 percent for the low back sprain and an initial compensable rating for the residual scar from the removal of the cyst from his low back, which were determined to be service connected.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals an initial rating, VA must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others). 

In October 2012, in support of his claims, he testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

In August 2013, the Board dismissed the Veteran's claim of entitlement to an initial compensable rating for left leg varicosities with residual scarring, as he had withdrawn this other claim during his Travel Board hearing.  See 38 C.F.R. § 20.204 (2013).  Also, rather than immediately deciding, the Board remanded his remaining claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration, including obtaining outstanding and potentially relevant treatment records and having him reexamined to reassess the severity of his service-connected low back sprain and scar.

After completing that additional development, in a February 2014 rating decision since issued the AMC granted a separate 10 percent disability rating for radiculopathy of the right lower extremity as secondary to the service-connected low back disability, retroactively effective from June 11, 2010.  But in a February 2014 supplemental statement of the case (SSOC), the AMC confirmed and continued the existing 10 and 0 percent ratings for the low back disability and scar, also continued to deny service connection for the right knee disorder and myofascial pain syndrome, initially claimed as TMJ syndrome.  These claims therefore since have been returned to the Board for further appellate consideration

This appeal was processed using VA's Veterans Benefits Management System (VBMS), which is a paperless claims processing system, so entirely electronically.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  Because this appeal was processed using the VBMS, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


Unfortunately, still further development is required concerning the claims of entitlement to service connection for the right knee disorder and myofascial pain syndrome, initially claimed as TMJ syndrome.  So the Board is again remanding these claims to the Agency of Original Jurisdiction (AOJ).  Whereas the Board, instead, is going ahead and deciding the remaining initial-rating claims.


FINDINGS OF FACT

1.  The most probative (meaning competent and credible) evidence of record indicates the low back strain, at worst, mainly causes pain and consequent limitation of motion of the Veteran's lumbar spine to 70 degrees, but no additional functional impairment, including additional limitation of motion on prolonged or repeated use of his low back.

2.  The scar on his low back, the residual of a cystectomy (cyst removal), is asymptomatic and small, measuring less than 2 square centimeters, not deep and nonlinear or unstable or painful, and causes no functional loss.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher than 10 percent for the low back sprain.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2013).

2.  The criteria also are not met for an initial compensable rating for the low back scar, the residual of the cystectomy.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.118, DCs 7800-7805 (in effect as of August 30, 2002); 4.118, DCs 7800-7805 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties to Notify and Assist the Veteran with these Claims

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied. See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

A.  Duty to Notify

Because this appeal stems from granted service-connection claims, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the granting of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability rating and effective date elements of these claims, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  Id.  See also VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  And the Veteran received this required SOC in October 2009, also supplemental SOCs (SSOCs) in June 2010 and February 2014, discussing his downstream claims for higher initial ratings for these disabilities, citing the applicable statutes and regulations, and providing reasons and bases for not assigning higher initial ratings for these disabilities.  He also received additional notice by way of letters dated in February 2008 and October 2009.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009), overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (noting that, in a claim for increased rating, VA need only provide "generic" notice advising the Veteran of the evidentiary and legal criteria for establishing his entitlement to greater compensation, not also advise him of alternative DCs or daily-life evidence).


B.  Duty to Assist

All measures also have been undertaken to assist the Veteran in fully developing these initial-rating claims, including obtaining his service treatment records (STRs) and pertinent VA treatment records and arranging for VA Compensation and Pension examinations assessing and reassessing the severity of these disabilities.  See 38 C.F.R. §§ 3.159(c), 4.1.  In response to the Board's remand in August 2013, another VA examination was performed.  That examination included consideration of his medical history and set forth current findings enabling the Board to make fully informed decisions on these claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2013).  There is no indication there has been a material change in the severity of his low back sprain or scar since he was last examined on remand in January 2014.  38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the mere passage of time since an otherwise adequate examination was performed); accord VAOPGCPREC 11-95 (April 7, 1995).  Moreover, neither he nor his representative has challenged the adequacy or thoroughness of the examination reports or the competency of the examiners.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009).  Accordingly, VA's duty to assist has been satisfied, as well.  

Further, the January 2014 examinations and opinions are responsive to the questions posed in the Board's August 2013 remand, including with regards to the severity and functional effects of the Veteran's service-connected low back sprain and cyst removal scar.  Additionally, his recent VA treatment records were obtained.  Thus, there was compliance with the Board's remand directives in the conducting of those VA examinations, in obtaining the necessary medical comment, in obtaining the Veteran's outstanding records, and afterwards in readjudicating the claims in light of this and all other additional evidence.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


C.  Compliance with Hearing Officer's Duties

As mentioned, the Veteran also testified at a Travel Board hearing in August 2013 before the undersigned Veterans Law Judge (VLJ).  Relevant to that proceeding, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, to this end during the hearing, the presiding VLJ noted the basis of the prior determinations and the elements of the claims that were lacking to substantiate it.  In addition, the presiding VLJ sought to identify any pertinent evidence not then currently of record that might have been overlooked or was outstanding that might help to substantiate the claims. 

Moreover, neither the Veteran nor his representative asserted during or since the hearing that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise identified any prejudice in the conducting of that hearing.  To the contrary, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the presiding VLJ complied with the duties set forth in section 3.103(c)(2) such that the Board may adjudicate the claims based on the current record.

D.  VCAA Conclusion

In light of all that has occurred, the Veteran has had meaningful opportunity to participate effectively in the processing of these claims, and there is no indication of prejudicial error with regards to VA's duties to notify and assist him with these claims.  Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  Accordingly, the Board will proceed with appellate review of these claims.


II.  Increased Ratings

The Veteran contends that he is entitled to an initial disability rating higher than 10 percent for his service-connected low back strain.  He additionally asserts that he is entitled to an initial compensable rating for his low back scar, the residual of a cyst removal.

A.  Applicable Law

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment. 38 C.F.R. § 4.10 (2013).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2013).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id. 


In initial-rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as a "staged" rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Indeed, the Court also since has extended this practice even to claims that do not involve initial ratings, rather, also established ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating musculoskeletal disabilities that are at least partly rated on the basis of range of motion, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, premature or excess fatigability, or incoordination (including during flare-ups or with prolonged or repeated use), assuming these factors are not already contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (indicating to apply § 4.59 even in cases that do not involve arthritis).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (i.e., rated as 0-percent disabling) under the applicable DC.  

The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  See id.

B.  Low Back Strain

Service connection was granted for low back strain in the July 2008 rating decision forming the basis of this appeal.  A 10 percent initial rating was assigned, retroactively effective from May 1, 2007, the day following the Veteran's discharge from service.  See 38 C.F.R. § 3.400(b)(2) (the effective date of an award of service connection will be the day following the date of separation from service if the Veteran filed a claim within one year after service).  He asserts that his low back strain is more severely disabling than this initial 10 percent rating.

His low back disability is rated under 38 C.F.R. § 4.71a, DC 5237, which specifically pertains to a lumbosacral or cervical strain.  Specific to disabilities of the spine, the Rating Schedule provides for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243).  See 38 C.F.R. § 4.71a, DCs 5235-5243.  Under the General Rating Formula:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation requires forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.  

See id.  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  This is because the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (2).  


Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Specific range-of-motion testing of the lumbar spine was performed during the Veteran's VA examinations in March 2008, June 2010, and January 2014.  

In March 2008, the Veteran demonstrated forward flexion of 85 degrees decreasing to 75 degrees after 3 repetitions due to pain.  Lumbar spine extension was to 28 degrees, decreasing to 25 degrees due to pain.  Left lateral flexion was to 25 degrees, decreasing to 22 degrees 3 repetitions due to pain, while lateral flexion to the right was to 20 degrees, limited to 18 degrees after 3 repetitions due to pain.  Left rotation was to 30 degrees, without additional limitation after 3 repetitions due to pain, fatigue, weakness, or lack of endurance.  Right rotation was to at 25 degrees decreasing to 15 degrees after 3 repetitions due to pain and fatigue.  The examiner noted normal alignment, with tenderness on palpation at L2-L4 and also paraspinal tenderness on the right side in regard to L2-L4.  The Veteran was not noted to have an abnormal gait.

When examined in June 2010, his lumbar spine demonstrated flexion of 90 degrees, extension limited to 20 degrees by pain, and lateral flexion of "approximately 30-35 degrees" bilaterally, without pain.  Rotation was "approximately 45-50 bilaterally with no pain."  There was no objective evidence of painful motion and no additional limitation of motion due to pain, fatigue, or lack of endurance following repetitive use.  Imaging studies of the lumbar spine revealed narrowing of the L4-L5 disc space.  The examiner diagnosed lumbar spine degenerative disc disease in addition to chronic lumbosacral strain. 

Finally, during the January 2014 examination, the Veteran demonstrated 70 degrees of flexion, 15 degrees of extension, 20 degrees of left lateral flexion, 15 degrees of right lateral flexion, and left and right rotation of 25 degrees.  These findings represent the greatest amount of limited motion when considering the onset point of the pain and repetitive use.  The examiner additionally noted that the Veteran reported bilateral radicular symptomatology; however, the examiner found objective evidence of sciatic nerve involvement only on the right, resulting in mild radiculopathy.  The examiner additionally found that the Veteran has intervertebral disc syndrome (IVDS), but without incapacitating episodes.  The examiner noted that flare-ups could limit his range of motion at "extreme ends," but the amount of potential additional limitation could not be determined.  

This medical evidence of record, including especially the March 2008, June 2010, and January 2014 VA examination reports, collectively indicates the Veteran's service-connected lumbosacral strain, at worst, is manifested by pain, limitation of motion of this segment of his spine to 70 degrees of flexion (given that there is pain beginning at this point in his range of motion, so painful motion), but without additional limitation of flexion on repetition.  Similarly, his combined range of motion (the sum of range of motion measurements for each vector) is, at worst, 160 degrees, even when considering the most severely limited range in each plane from all of his VA examinations.  See March 2008, June 2010, and January 2014 VA Examination Reports (showing flexion, at worst limited to 70 degrees, extension, at worst, limited to 15 degrees, left lateral flexion, at worst, limited to 20 degrees, right lateral flexion, at worst, limited to 15 degrees, left rotation, at worst, limited to 25 degrees, and right rotation, at worst, limited to 15 degrees, which, when combined, total 160 degrees).  Although additional functional loss was noted in each examination, including less movement, pain on movement, and fatigue, the examination findings clearly demonstrate no additional limitation of range of motion beyond 70 degrees upon repetition, certainly not to the extent required to warrant assigning the next higher rating of 20 percent because his forward flexion has to be limited to 60 degrees or less.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 206-07.  The 10 percent rating assigned already compensates him for functional impairment of the spine.  Specifically, 
his range-of-motion measurements do not exceed the criteria for a 10 percent rating assigned under the General Rating Formula even after repeated use.  The objective findings recorded in the VA examination reports show that his painful and/or weakened motion of the lumbar spine does not affect its normal working movements beyond the limitations already reflected in the range of motion measurements.  See Mitchell, 25 Vet. App. at 42-43.  Moreover, while he has reported occasional flare-ups of low back pain, the evidence does not show that his overall disability is more severe than the 10 percent rating currently assigned based on the clinical findings set forth in the VA examination reports.  Accordingly, a higher rating is not warranted under the DeLuca criteria.  See id.

Thus, the Veteran's service connected chronic lumbosacral sprain does not meet the criteria for a rating exceeding 10 percent under the General Rating Formula.  See 38 C.F.R. § 4.71a, DC 5235-5242.

The General Rating Formula also provides that any associated objective neurologic abnormalities are to be rated separately under the appropriate DC.  In this regard, as already alluded to, on remand the Veteran was granted a separate rating for the right lower extremity radiculopathy that is associated with (i.e., secondary to) his lumbar spine disability, under DC 8620.  The February 2014 decision, on remand, assigned this additional rating (a 10 percent disability rating) effective June 11, 2010.  DC 8620 refers to neuritis of the sciatic nerve and is rated under DC 8520, which provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis of that nerve.  38 U.S.C.A. § 4.124a, DC 8520.  Complete paralysis of the sciatic nerve, which is rated as 80-percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  Lesser ratings of 40 percent, 20 percent and 10 percent are assignable for incomplete paralysis that is moderately severe, moderate or mild in degree, respectively.  Id.

These descriptive words "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.

The Board acknowledges the Veteran's documented complaints of bilateral (so left and right) lower extremity radiculopathy throughout the pendency of this claim.  See, e.g., March 2008 VA Examination Report (noting that he complained of pain from his low back radiating to right inner thigh and sometimes down to his right knee, with occasional left lower extremity symptoms as well); June 2010 VA Examination Report (noting complaints of occasional radiating pain into the right or left thigh).  But there is no objective medical evidence of radiculopathy involving the left lower extremity (only, instead, the right lower extremity).  In fact, the January 2014 VA examiner specifically found that, despite the Veteran's reports of bilateral radicular symptoms, there was only objective evidence of sciatic nerve involvement on the right.  And, indeed, during his October 2012 Travel Board hearing, the Veteran himself had testified that his radiating pain was only occurring on the right side.  Accordingly, a separate rating for radiculopathy of the left lower extremity is not warranted.

As for the right side, the Board finds that the 10 percent rating already assigned for the radiculopathy affecting the right lower extremity contemplates the Veteran has what amounts to, at worst, "mild" incomplete paralysis of the sciatic nerve.  The January 2014 VA examiner diagnosed right lower extremity radiculopathy and classified it as "mild" in severity.  Additionally, the Veteran has repeatedly classified his radicular pain as "occasional."  See, e.g., October 2012 Travel Board Hearing Testimony (describing his symptomatology as "mild [low back] pain throughout the day, occasional short pain shooting down the inner right leg").  At no point during the pendency of this appeal has the radiculopathy of his right lower extremity been characteristic of moderate or moderately-severe incomplete paralysis of his sciatic nerve or severe incomplete paralysis of this nerve with marked muscular atrophy.  Muscle atrophy has not been found at any time during the pendency of this appeal.  Therefore, a higher initial disability rating exceeding the 10 percent rating currently assigned for the right lower extremity radiculopathy is not warranted under DC 8520.  Moreover, there is no objective medical evidence of radiculopathy of the right lower extremity prior to June 11, 2010, to warrant an earlier effective date for this additional rating.  

The Board also has considered other potentially applicable DCs for the Veteran's low back disability.  Under DC 5243, intervertebral disc syndrome (IVDS) 
(pre-operatively or post-operatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2013).  38 C.F.R. § 4.71a, Note (6).  

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating is warranted if incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks; and a 60 percent rating is warranted if the total duration is at least six weeks.  See 38 C.F.R. § 4.71a, DC 5243.  

An incapacitating episode is defined as a period of acute signs and symptoms due to the IVDS requiring bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a Note (1).

Here, though, the Veteran has not alleged and the evidence of record does not otherwise suggest that he has been prescribed bed rest by a physician for his low back disability during the pendency of this claim.  Accordingly, a higher rating based on incapacitating episodes due to IVDS is unwarranted.  See id.

Moreover, arthritis has not been diagnosed.  See 38 C.F.R. § 4.71a, DCs 5003, 5010.

There equally is no evidence the Veteran is entitled to a rating exceeding 10 percent at any point during the pendency of this appeal.  Thus, a "staged" rating is not warranted, either.  See Fenderson, 12 Vet. App. at 126.


For these reasons and bases, the preponderance of the evidence is against this claim for an initial rating higher than 10 percent for the chronic low back sprain.  So the benefit-of-the-doubt rule is inapplicable, and this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

C.  Low Back Scar, Residual of Cyst Removal

Also in the July 2008 rating decision at issue, service connection was granted for a low back scar as a residual of cyst removal surgery, i.e., the cystectomy already mentioned.  A noncompensable (i.e., 0 percent) rating was initially assigned, retroactively effective from May 1, 2007, the day following the Veteran's discharge from service.  See 38 C.F.R. § 3.400(b)(2).  He disagrees with this rating.

The low back scar is rated under DC 7805, which pertains to other scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804.  The scheduler criteria by which scars are rated were revised since the Veteran filed his original claim for service connection in May 2007.  See 73 Fed. Reg. 54708 (September 23, 2008).  Effective October 23, 2008, these amendments specifically concern 38 C.F.R. § 4.118, DCs 7800-05, and were implemented to more clearly reflect VA policies concerning the evaluation of scars.  The revised rating criteria are inapplicable prior to their effective date; rather, they may only be applied prospectively, though VA adjudicators may consider the applicability of both the revised and former versions of the rating criteria for the period since the effective date of the change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 7-2003; 69 Fed. Reg. 25,179 (2004).

Under the criteria in effect prior to August 30, 2002, for evaluation of scars, if they were superficial, poorly nourished, with repeated ulcerations or were superficial, tender, and painful on objective demonstration, then a 10 percent evaluation was warranted.  38 C.F.R. § 4.118, DCs 7803 and 7804.  It also was permissible to rate the scars on the basis of limitation of function of the part affected.  38 C.F.R. § 4.118, DC 7805 (effective August 30, 2002).

In October 2008, the regulations regarding scars were amended to allow for either separate or cumulative ratings for scars on multiple parts of the body.  Under the new criteria, currently in effect, DC 7801 provides that deep and nonlinear burn scar(s) or scar(s) due to other causes that are not of the head, face, or neck and that covering an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating.  A deep and nonlinear scar covering an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) warrants a 20 percent rating, a deep and nonlinear scar covering an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) warrants a 30 percent rating, and a deep and nonlinear scar covering an area or areas of 144 square inches (929 sq. cm.) or greater warrants a 40 percent rating.  38 C.F.R. § 4.118, DCs 7801-7805 (effective October 23, 2008) (38 C.F.R § 4.118 (2013)).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Note (1). 

Under DC 7802, superficial and nonlinear burn scar(s) or scar(s) due to other causes that are not of the head, face, or neck that cover an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent rating.  38 C.F.R. § 4.118  A superficial scar is one not associated with underlying soft tissue damage.  Id.. at Note (1).

Under DC 7804, one or two scars that are unstable or painful warrant a 10 percent rating, three or four scars that are unstable or painful warrant a 20 percent rating, and five or more scars that are unstable or painful warrant a 30 percent rating.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).

Under DC 7805, any other scars, including linear scars, are to rated based on any disabling effect(s).  Id.


Applying these criteria to the facts of this case, the Board finds no basis to assign a compensable rating.  A March 2008 VA compensation examination revealed a 3.5 cm by 0.4 cm (so 1.4 square centimeters) slightly raised scar on the Veteran's low back.  The scar was well healed, nontender, and not inflamed.  He reported no pain, but "frequent itching" at the site.  

During a more recent VA scars examination dated in January 2014, he again reported itching, but noted that the scar was not painful, has never broken down, nor has it ever been infected or inflamed.  Physical examination revealed a pink incisional scar on his right lower thoracic area measuring 3.6 cm by 0.3 cm (so 1.08 square centimeters), with a thickness of 0.1 to 0.2 mm.  There was no tenderness, limitation of motion or loss of function.

Even the most minimum compensable rating of 10 percent therefore is not warranted under either the pre-October 2008 or current criteria because the scar is not deep, unstable, or painful on examination, and does not cause limitation of motion.  As well, a 10 percent rating is not warranted under the new, or current, criteria because the scar is not on the head, face, or neck, does not cover an area of 144 square inches, and is not unstable or painful.  Simply put, because the scar is well-healed and without tenderness, inflammation, pain, limitation of motion, or functional limitation, it does not meet the criteria for a compensable rating under the new or old standards.

For these reasons and bases, the preponderance of the evidence is against this claim for an initial compensable rating for this low back scar, the residual of the cystectomy.  So the benefit-of-the-doubt rule is inapplicable, and this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


D.  Extra-schedular Consideration

As for an extra-schedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that the schedular criteria are adequate to rate the Veteran's low back scar and sprain with associated radiculopathy of the right lower extremity.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  

In Thun, the Court articulated a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there is no basis to find that either the Veteran's low back sprain with associated right lower extremity radiculopathy, or his low back scar, present such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the rating criteria are thorough and he does not manifest or describe symptoms or consequent impairment that is outside of that in the criteria.  As to his low back strain with associated right lower extremity radiculopathy, his reported symptoms (i.e., chronic pain, radiating pain, limitation of motion, pain on motion, fatigue, etc.) are fully contemplated by the rating criteria that take into account pain and consequent limitation of motion, as well as additional symptoms and impairments such as ankylosis, greater levels of limitation of motion, incapacitating episodes and neurologic abnormalities.  See 38 C.F.R. §§ 4.71a, 4.124a, DCs 5242, 5243 and 8620.  Additionally, his low back scar is manifested by symptoms and functional impairment (i.e., discomfort, etc.) contemplated by, and indeed directly addressed in, the rating criteria.  See 38 C.F.R. § 4.118, DCs 7800-7805.  Thus, as the rating criteria fairly account for his symptoms and consequent impairment, including from his descriptions during his VA treatment and in his statements submitted in conjunction with his claims, the Board cannot conclude that he has an exceptional disability picture as to render the schedular rating criteria inadequate.  

The first stage of the standard for determining availability of an extra-schedular rating not having been met, the potential application of the next two steps becomes moot.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  Moreover, the evidence does not show marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 115.  Indeed, in the absence of an exceptional or unusual disability picture under the first Thun factor, marked interference with employment is not sufficient by itself to warrant extraschedular referral, as the rating schedule "clearly recognizes that the rated disabilities interfere with employment."  See VAOPGCPREC 6-96 (August 16, 1996); see also 38 C.F.R. § 4.71a, DCs 5237, 5242, and 5260.  Accordingly, the Board finds that the schedular rating criteria adequately address his disabilities and resultantly that referral for extra-schedular consideration is unwarranted.  Id.


ORDER

An initial rating higher than 10 percent for the low back sprain is denied.

An initial compensable rating for the low back scar, the residual of cyst removal surgery, also is denied.



REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding, rather than immediately deciding, the remaining claims, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

With regards to the claim of entitlement to service connection for a right knee disorder, in March 2009 the Veteran was afforded a VA compensation examination for this claimed condition, among others.  But the examiner failed to provide an etiological opinion regarding this claimed right knee condition, however, likely because the Veteran's complaints instead primarily concerned left knee pain and considering that his right knee was normal on X-ray and physical examination.  That notwithstanding, he since has testified during his October 2012 Travel Board hearing that his right knee is painful and deformed.  

When determining whether a VA examination and medical opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability.  38 C.F.R. § 3.159(c)(4); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  The Veteran has provided competent lay statements and testimony regarding his current symptomatology, including especially as concerning his painful right knee.  See Washington v. Nicholson, 19 Vet. App. 363 (2005); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Additionally, his STRs reflect treatment for his right knee.  See, e.g., April 2007 Radiology Report (showing an impression of mild angulation of the proximal fibula, deep surface patellar subchondral sclerosis, with possible effusion).  See also Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the Board finds that he is entitled to another VA compensation examination for this additionally-claimed disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).


As for his claim of entitlement to service connection for myofascial pain syndrome, initially claimed as TMJ syndrome, the Veteran had a VA dental examination in April 2008.  The examiner confirmed the Veteran had myofascial pain syndrome, rather than TMJ syndrome, but also concluded this condition was less likely than not caused by or a result of his active duty service.  However, that April 2008 opinion is inadequate, as it is unsupported by any rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (requiring that VA ensure the adequacy of an examination and opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion depends upon whether it is factually accurate, fully articulated, and contains sound reasoning for the conclusion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, another VA dental examination also is needed.  See Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001).

Finally, as these claim are being remanded, all additional VA or other treatment records should be obtained, as well.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file all outstanding VA or other clinical records dated since July 2013.

2.  Upon receipt of all additional records and association of these records with the claims file, schedule an appropriate VA orthopedic examination for a medical nexus opinion concerning the nature and etiology of the Veteran's claimed right knee disorder.  


The claims folder and a complete copy of this REMAND must be provided to and reviewed by the examiner in conjunction with this requested VA examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  All indicated tests and studies should be performed.

The examiner should render an opinion as to whether it is at least as likely as not (i.e., at least 50% probability) that any current right knee disorder incepted during the Veteran's active military service from January 2001 to April 2007 or is otherwise related to a disease, an injury, or an event during his service.

In providing this opinion, the examiner should specifically consider the following:

*  An April 2007 Radiology Report showing mild angulation of the proximal fibula, deep surface patellar subchondral sclerosis, with possible effusion;

*  An April 2007 Separation Report of Medical Examination reflecting complaints of popping, cracking, and grinding of the knees, so left and right;

*  An April 2007 Report of Medical History showing complaints of painful cracking and popping of the knees;

*  The March 2008 VA Compensation and Pension Examination Report showing no right knee pathology; and

*  The October 2012 Travel Board Hearing Transcript reflecting complaints of right knee pain and dysfunction. 

The term "at least as likely as not" does not mean "merely within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide explanatory rationale for the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

3.  Also schedule an appropriate VA examination for supplemental comment regarding the nature and etiology of the Veteran's myofascial pain syndrome, initially claimed as TMJ syndrome.  

The claims folder and a complete copy of this REMAND must be provided to and reviewed by the examiner in conjunction with the requested VA examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  All indicated tests and studies should be performed.

The Veteran already had a VA dental examination in April 2008, during which the examiner confirmed the Veteran had myofascial pain syndrome rather than TMJ syndrome.  The examiner also determined this condition was less likely than not caused by or a result of the Veteran's active duty military service.  But the examiner did not provide any explanatory rationale for that unfavorable opinion, hence, the need for supplemental comment providing this necessary additional information.  

In providing this addendum opinion, the examiner should consider the following:

*  February 2007 Radiology Report showing mild flattening of the right mandibular condyte, which may be posttraumatic, inflammatory or congenital in nature;

*  April 2007 STRs reflecting the Veteran's complaints of right jaw pain occurring for the past 2 years with a history of grinding his teeth, indicating popping of the right side of his jaw on physical examination, and reflecting an assessment of "TMJ";

*  The April 2008 Compensation and Pension Examination Report reflecting a diagnosis of myofascial pain syndrome in lieu of TMJ syndrome;

*  February 2010 VA Oral Surgery Consultation reflecting popping, pain, and muscle strain on examination, with an assessment of right TMJ derangement; and

*  March 2010 VA MRI Report reflecting "no definite [TMJ] abnormality."

3.  Review the medical examination reports to ensure they contain the requested information.  If they do not, return the reports for all needed additional information.  38 C.F.R. § 4.2.

4.  Then readjudicate these remaining claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative another SSOC and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of these remaining claims.

By this remand, the Board intimates no opinion as to any final outcome warranted concerning these remaining claims.  The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


